Citation Nr: 1513737	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected pension benefits, on an accrued basis.   

2.  Entitlement to non-service-connected death pension benefits.  

3.  Entitlement to service connection for the cause of death.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The record reflects putative service in the Philippine Scouts from June 1946 to April 1949.  The service member died in March 2009.  The appellant is the decedent's surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

By way of history, the decedent submitted a claim in October 2008 for non-service-connected pension.  He reported that he had served in the United States Armed Forces from June 18, 1946 to April 27, 1949.  In his application (VA Form 21-526), he also reported service in the Unites States Armed Forces of the Far East (USAFFE) from March 10, 1938 to May 18, 1946.  In support of his claim, he submitted personnel records associated with his later period of service.  These records, in particular, noted his service with the Philippine Scouts and included a Certificate of General Discharge dated April 27, 1949 (identifying the decedent as having served honorably in the Armed Forces of the United States), as well as an "Army of the United States" Separation Qualification Record.  

The RO denied the claim in October 2008, noting that the claimant had no legal entitlement to pension benefits under current laws and regulations.  He filed a notice of disagreement (NOD) in December 2008.  

In January 2009, the RO sought verification of the claimant's service through the National Personnel Records Center (NPRC).  It also requested the claimant's service treatment records (STRs).  In March 2009 the NPRC responded to the RO's request.  It commented:

Record is fire related and there are no STRs or SGOs.  If Vet was treated and you can supply the necessary information, use MO5.  

The NPRC further commented:

No separation documents are available from which to verify active duty dates and [character of discharge.]  The information furnished . . . . was obtained from alternative records sources.  Veteran served from [June 18, 1946 to April 27, 1949], [character of discharge]: honorable . . . . 

In March 2009, prior to the issuance of a statement of the case (SOC), the claimant died.  His death certificate appears to note the cause of death as "PTB" or, as later reported by the RO, pulmonary tuberculosis.  

In April 2009, the appellant notified the RO of her husband's death and continued to argue that he had served in the active component of the United States Army and that he had been eligible to receive non-service-connected pension benefits.  In a September 2010 statement, the appellant requested consideration for death pension benefits "accruing from the military service" of her husband.  

In December 2010, the RO notified the appellant of the basic eligibility requirements to receive death pension benefits.  It also forwarded the appellant an application (VA Form 21-534) for Dependency and Indemnity Compensation (DIC).  In February 2011, the appellant submitted to the RO a completed application for DIC benefits.  

In Quiban v. Veterans Administration, 928 F. 2d 1154 (1991), the United States Court of Appeals, District of Columbia Circuit (hereinafter "Court") discussed the history of Philippine World War II veterans.  In particular, the Court commented that two months after the Japanese surrender, Congress passed the Armed Forces Voluntary Recruitment Act of 1945, one provision of which authorized the Secretary of War, with Philippine approval, to enlist fifty thousand new Philippine Scouts.  The New Scouts were to participate in the occupation of Japan and of lands now or formerly subject to Japan, and elsewhere in the Far East.  Id. at 1157.  

The Court also noted that while the Old Philippine Scouts had always received full veterans' benefits, the Philippine Army and the New Philippine Scouts had not been accorded equally advantageous treatment as a result of Congressional actions in 1946.  Quiban at 1157-58.  

The appellant appears to concede that her husband did serve in the Philippine Scouts.  However, she has argued that notwithstanding that fact, his available personnel records document that he was in the regular component of the United States Armed Forces from June 18, 1946 to April 27, 1949, and therefore eligible for all service-related VA benefits.  

Service in the "Old Philippine Scouts" or the "Regular Philippine Scouts" entitles a veteran to pension, compensation, DIC, and burial benefits.  38 U.S.C.A. § 107(a) (West 2014); 38 C.F.R. § 3.40(a) (2014).  By contrast, 38 C.F.R. § 3.40(b) provides that "Other Philippine Scouts," to include all those who enlisted during the period from October 6, 1945 to June 30, 1947 under the Armed Forces Voluntary Recruitment Act of 1945, are eligible for compensation and DIC benefits, but are not eligible for pension benefits.  See also 38 U.S.C.A. § 107(b); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of member of New Philippine Scouts not entitled to non-service-connected death pension because service was not considered qualifying active service for VA pension benefits).  

In developing both the decedent's original claim of entitlement to pension benefits as well as the appellant's current claims on appeal, the RO requested service verification on two occasions from the NPRC in accordance with policies and procedures in place at that time.  The NPRC has reported back to the RO, as noted above, that the decedent served from June 18, 1946 to April 27, 1949 and that the character of his discharge was honorable.  

Recently, the United States Court of Appeals for Veterans Claims held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) (2014) required verification of service from the relevant service department (e.g. Department of the Army) instead of the National Archives and Records Administration (NARA), or its agency, the NPRC.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).  As such, the verifications of service issued by NPRC do not meet the criteria of 38 C.F.R. § 3.203(c).  

In light of the arguments raised in this case, and notwithstanding that the evidence would appear to support that the decedent had enlisted as a Philippine Scout in June 1946, it would be helpful to the Board if the decedent's military service was verified through an appropriate United States service department or an agency to which the authority has been properly delegated.  This is what Tagupa now requires.  

Finally, the Board notes that the appellant has submitted to the RO the decedent's original personnel records.  These records consist of a Certificate of General Discharge, a Separation Qualification Record, plus a letter of appreciation from Headquarters of the Philippine Command associated with the decedent's discharge in April 1949.  The appellant has requested in a number of statements submitted to the RO that she would like to have the original documents returned to her.  The RO should take the necessary action to return the identified documents to the appellant.  

Accordingly, the case is REMANDED for the following action: 

1.  Return to the appellant the original service personnel records which were submitted in support of the claims on appeal.  These are a Certificate of General Discharge, a Separation Qualification Record, plus a letter of appreciation from Headquarters of the Philippine Command associated with the discharge in April 1949.  

2.  Conduct necessary development to verify the decedent's military service through an appropriate United States service department or an agency to which the authority has been properly delegated.  

3.  After completing the above actions, the claims on appeal must be readjudicated.  If a benefit remains denied, the RO should issue the appellant a supplemental statement of the case (SSOC) following which the appellant should be provided an adequate opportunity to respond.  Thereafter, the appeal should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

